Citation Nr: 0306747	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  98-12 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent, on appeal 
from the initial award of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.C.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1971.

This appeal is from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
PTSD and assigned a 50-percent disability rating.  After 
remanding the case to the RO in May 2000, the Board of 
Veterans' Appeals (Board) denied a higher rating in an 
October 2001 decision.  The veteran appealed from the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By order of October 2002, the Court granted 
the joint motion of the parties to vacate the Board's 
decision and to stay further court action on the appeal.  
This decision responds to the joint motion as incorporated in 
the Court's order.

In February 2000, the appellant had a videoconference hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct the hearing and decide the 
appeal pursuant to 38 U.S.C.A. § 7107(c).


FINDING OF FACT

The veteran's PTSD has manifested persistent dissociative 
episodes and intrusive recollection comparable in disabling 
effect to persistent hallucinations, with labile global 
functioning in a range of GAF 30 to 80 in approximately two 
years, with remissions from the lowest level of functioning 
of short duration, have resulted in total occupational and 
social impairment since the date of entitlement to service 
connection for PTSD.




CONCLUSION OF LAW

The scheduler criteria for a 100 percent disability rating 
have been met from the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.126(a), 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  In light of the complete grant of benefits in this 
appeal, any question of VA compliance with the VCAA is moot.

II.  Higher Rating of PTSD

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The result in 
this case precludes any question of prejudice to the veteran 
resulting from the Board's initial consideration whether to 
stage his PTSD rating.

The following rating criteria apply to this case:

100 percent evaluation requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002) (general 
rating formula for mental disorders).  The general rating 
formula contains such full description of the rating criteria 
that not all of them are expected to be seen in each instance 
of the disability.  38 C.F.R. § 4.21 (2002).  Moreover, the 
language of the rating criteria, i.e., "such symptoms as," 
reveals that the symptoms listed are examples of the type and 
severity of symptoms commensurate with the specified ratings.  
Other symptoms producing comparable levels of disability can 
be the basis of a rating.

The evidence of record reveals that on initial evaluation of 
psychiatric complaints in January 1997, the veteran reported 
"flashbacks," which the examiner identified as dissociative 
states.  The examiner diagnosed alcohol dependence and mood 
disorder associated with chronic alcoholism and PTSD-like 
symptoms, with a GAF of 80 to 90.  The diagnosis must be seen 
in light of the subsequent and continued diagnosis of PTSD 
after the completion of treatment and remission of alcoholism 
and in light of the persistence of the reported symptoms 
after remission of alcoholism.  In the Board's view 
dissociative states are comparably disabling to 
hallucinations.  The veteran's complaints over the period 
January 1997 to January 2001 show persistence of the symptom.  
Significantly, the rating criterion is "persistent" not 
"continuous."  On psychological testing in February 1997, 
the veteran was said to have poor reality contact.  A 
February 1997 evaluation by the VA Chaplain Service noted the 
veteran had been suicidal in the past two years.

The evidence of record has numerous notations of Global 
Assessment of Functioning made by the several physicians and 
therapists who have examined and treated the veteran since 
January 1997.  As the veteran and the Secretary agreed in 
their Joint Motion, "GAF scores are critically important 
pieces of evidence in assessing the level of disability 
caused by a mental disorder because a GAF score is by 
definition an expert's assessment of a veteran's current 
overall level of psychological, social, and occupational 
functioning."  Joint Motion at 9 (Oct. 15, 2002).

The veteran's GAF has been labile during the time pertinent 
to this appeal, with a high score of 90, i.e., an estimated 
range of 80 to 90, noted above, and a low of 30 in August 
1999.  A GAF of 81 to 90 represents "absent or minimal 
symptoms, good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, with no more than everyday 
problems or concerns."  Diagnostic and Statistical Manual of 
Mental Disorders  (4th ed. 1994).  The symptoms and findings 
by the examiner who made the 80 to 90 GAF assessment and all 
of the other evidence from February and March 1997 is 
patently inconsistent with the January 1997 GAF.  The Board 
concludes it was an error and affords it no probative value.

A GAF of 30 is assigned when behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas, e.g., stays in bed all day, no 
job, home, or friends."  DSM IV.  Other GAF scores in the 
record were 60 in June 1997, 45 in April 1999, 78 in January 
2000, and most recently, 35 in January 2001.

Evidence from outpatient records and VA examinations is 
consistent with the level of functioning indicated by the 
several GAF's.  On psychiatric evaluation in March 1997, the 
examiner commented that symptoms of PTSD interfered with 
every aspect of the veteran's life.  On VA examination of 
June 1997, the veteran reported visual and auditory 
dissociative-type phenomena, seeing Vietnamese people, 
kicking at them, and hearing voices speaking in what he 
thought was Vietnamese.  He reported persistent sleep 
problems and nightmares of people being killed.  He was 
notably anxious, easily frustrated, and became angry and 
agitated when talking about Vietnam.  The examiner confirmed 
the auditory and visual flashbacks, finding the veteran not 
delusional.  The diagnosis was chronic PTSD, GAF 60, as noted 
above.  In May 1998, the veteran needed assistance to order 
medication, because he was unable to manage it on his own.  
He testified in February 2000 that he lived alone.  He 
reported having little or no social life, having nightmares 
three or four times a week and occasional crying spells.  He 
stated he could sleep only 20 minutes at a time despite 
adjustments and increases in medication over the years.

In January 2001, when the veteran obtained the most recently 
reported GAF of 35, the VA psychiatry clinic noted that he 
was more depressed in mood and affect, more irritable, and 
easily agitated.  He had flashbacks and nightmares and was 
unable to "maintain" throughout the day without being 
"jumpy."  He was near tears.  His physical condition, 
throat cancer, continued to worsen, and he had helplessness 
and hopelessness.  The impression was PTSD and depression.

The evidence taken together could support a staged rating of 
70 percent during some periods and 100 during others.  
Regulation provides that in rating mental illness, the length 
of remissions and adjustment during them must be considered.  
38 C.F.R. § 4.126(a) (2002).  The evidence reveals the 
veteran is subject to exacerbations and remissions.  The 
evidence supports a finding of total social and industrial 
impairment during much of the several years of concern in 
this case, with those period distributed at the beginning, 
near the middle, and towards the end of the time from the 
effective date of service connection to the present.  The 
veteran has persistent nightmares and flashbacks affecting 
his ability to function effectively, comparable to the panic 
or depression illustrative of a disability that is 70 
percent. disabling.

The evidence does not show an improvement in functioning 
during remission from the most severe exacerbations as to 
warrant rating the whole period less than is warranted for 
the most severe periods.  Considered from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, or 
functioning in daily life, 38 C.F.R. § 4.10, the evidence for 
and against finding that the disability picture more nearly 
approximates the criteria for the 100 percent than for the 70 
percent rating, 38 C.F.R. § 4.7, is approximately in 
equipoise.  Consequently, the veteran is entitled to the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2002).  Resolving doubt in the veteran's 
favor, a 100 percent rating is warranted for the entire 
period under review in this case.

In light of the result in this case, the subissue of 
entitlement to a total disability rating based on individual 
unemployability raised in the Joint Motion is moot.


ORDER

A schedular 100 percent disability rating for PTSD is granted 
for the entire period under review in this appeal, subject to 
the regulations governing payment of monetary benefits.



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

